ACCEPTED
                                                                                         06-15-00080-cv
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  10/13/2015 3:35:27 PM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK

                                 NO. 06-15-00080-CV

                                                                  FILED IN
                      IN THE COURT OF APPEALS    6th COURT OF APPEALS
                  SIXTH JUDICIAL DISTRICT OF TEXAS TEXARKANA, TEXAS
                                                 10/13/2015 3:35:27 PM
                          TEXARKANA, TEXAS
                                                                 DEBBIE AUTREY
                                                                    Clerk

                                 JOHN W. BOWERS,

                                                             APPELLANT,

                                         v.

  BANK OF AMERICA, NA, AS SUCCESSOR BY MERGER TO BAC
 HOME LOANS SERVICING, LP f/k/a COUNTRYWIDE HOME LOANS
                    SERVICING, LP,

                                                             APPELLEE.


                 Appeal from the 345TH Judicial District Court
                            Travis County, Texas
                   Trial Court Case No. D-1-GN-12-002006
                     Hon. Stephen Yelenosky, Presiding

  APPELLEE’S MOTION TO DISMISS FOR WANT OF JURISDICTION


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Appellee Bank of America, NA, as Successor by Merger to

BAC Home Loans Servicing, LP f/k/a Countrywide Home Loans Servicing, LP

(“Appellee”), and files this its Motion to Dismiss for Want of Jurisdiction, and

respectfully shows as follows:




APPELLEE’S MOTION TO DISMISS FOR WANT OF JURISDICTION                    PAGE 1
                                          I.

      1.     Appellant John W. Bowers (“Appellant”) on September 14, 2015 filed

his Notice of Appeal in the Court of Appeals for the Third Judicial District, Austin,

Texas. See Docket, September 14, 2015. The appeal was transferred to this Court

on September 30, 2015. See Docket, September 30, 2015. The appeal is untimely

and must be dismissed for want of jurisdiction.

      2.     Final Judgment was entered on April 29, 2015 in the 345th Judicial

District Court of Travis County, Texas (the “Trial Court”). A true and correct

copy of the Judgment is attached hereto as Exhibit A.

      3.     Appellant filed a Motion for New Trial in the Trial Court on May 29,

2015. A true and correct copy of the Motion for New Trial is attached hereto as

Exhibit B. The Trial Court did not rule on the Motion for New Trial within 75

days of the date the Judgment was signed, and it was accordingly overruled as a

matter of law on July 13, 2015. TEX. R. CIV. P. 329b(c).

      4.     The Trial Court later entered an order expressly denying the Motion

for New Trial on August 12, 2015. A true and correct copy of the Order on

Plaintiff’s Motion for New Trial is attached hereto as Exhibit C.

      5.     The deadline for Appellant to file his Notice of Appeal was July 28,

2015, ninety days after the Judgment was signed by the Trial Court. TEX. R. APP.

P. 26.1(a). Appellant did not file his Notice of Appeal until September 14, 2015.



APPELLEE’S MOTION TO DISMISS FOR WANT OF JURISDICTION                        PAGE 2
      6.     Appellee therefore requests the Court dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 26.1(a).

                                          II.

      WHEREFORE, PREMISES CONSIDERED, Appellee respectfully requests

the Court dismiss Appellant’s appeal for want of jurisdiction and provide Appellee

with all other and further relief to which it may be entitled.

                                                Respectfully submitted,

                                        By: /s/ Mark D. Cronenwett
                                            MARK D. CRONENWETT
                                            Texas Bar No. 00787303
                                            mcronenwett@mwzmlaw.com
                                        MACKIE WOLF ZIENTZ & MANN, PC
                                        14160 N. Dallas Parkway, Suite 900
                                        Dallas, Texas 75254
                                        Telephone: (214) 635-2670
                                        Facsimile: (214) 635-2686 (Fax)

                                        ATTORNEYS FOR APPELLEE BANK
                                        OF AMERICA, NA, AS SUCCESSOR
                                        BY MERGER TO BAC HOME LOANS
                                        SERVICING, LP f/k/a COUNTRYWIDE
                                        HOME LOANS SERVICING, LP


                          CERTIFICATE OF SERVICE
      The undersigned certifies that on the 13th day of October, 2015, a true and
correct copy of the foregoing document was delivered to the following counsel of
record in the manner described:

      Via Regular Mail and CMRRR:
      Robert S. Koelsch
      PO BOX 4790
      Lago Vista, TX 78645-0008


APPELLEE’S MOTION TO DISMISS FOR WANT OF JURISDICTION                     PAGE 3
                                 /s/ Mark D. Cronenwett
                                MARK D. CRONENWETT




APPELLEE’S MOTION TO DISMISS FOR WANT OF JURISDICTION     PAGE 4